PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/713,311
Filing Date: 13 Dec 2019
Appellant(s): Blomberg et al.



Cynthia L. Pillote
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 06/14/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/22/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
Appellant argues (pages 3 -11):
Claim 21 was improperly rejected under 35 U.S.C. § 112, second paragraph.
Claims 1-3, 5, 6, 9-13, and 21 were improperly rejected under 35 U.S.C. § 103, where patentability of Claims 1, 4, 12, and 21 are argued separately. 

The Office disagrees with the Appellant’ arguments, as shown below in subsections of Section VII.
In order to simplify reading the current document, the Office responses are shown in Italic.



VII. A: Appellant argues that Claim 21 was improperly rejected Under 35 U.S.C. § 112, Second Paragraph, because, per Appellant, the recitation of Claim 21: “a substrate is heated to a temperature of about 100°C and about 250°C” is clear and it means that a substrate is heated to a temperature between about 100°C and about 250°C and that a question raised by the Final Rejection whether the substrate is heated twice – one time to a temperature 100°C and a second time to a temperature of 250°C - was baseless. 
Appellant copied paragraph 0064 of the specification, one sentence of which says: “In some embodiments, the deposition temperature is between about 100 °C and about 250 °C”, and argues (Appeal Brief, page 6): “The test for definiteness is whether one skilled in the art would understand the metes and bounds of the claim when read in light of the specification. If the claims read in light of the specification reasonably apprise those skilled in the art of the scope of the invention, §112 demands no more. See MPEP 2173.05(b); Miles Laboratories, Inc. v.Shandonlnc., 27U.S.P.Q.2d 1123, 1126 (Fed. Cir. 1993)”. Appellant concluded that the above statement of Claim 21 is definite.
In response to Appellant’s arguments, the Office does not argue correctness of reproduced paragraph 0064 and agrees with a described MPEP approach to a test of definiteness, but respectfully points out that the above approach is described in MPEP 2173.01: Interpreting the Claims [R-10.2019] I. Broadest Reasonable Interpretation, and MPEP 2173.02: Determining Whether Claim Language is definite [R-10.2019], while MPEP 2173.05(b), cited by the Appellant, is directed to Relative Terminology, such as, for example, use of a word “about”, which was not rejected by any Office Action. 
Regarding a general approach to interpretation of claims in light of the specification, the Office, first, respectfully reminds another part of this approach: “although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). E.g., claims “by themselves” shall be clear.
Second, the Office respectfully points out that paragraph 0064 describes a deposition temperature to be in a range between about 100 oC and about 250 oC, while Claim 21 omits a word “between”, which prevents viewing paragraph 0064 as supporting the cited limitation of Claim 21, but allows viewing it as non-supporting Claim 21. A suggested language for the claim to overcome this rejection was suggested by the Final Rejection (page 3), but the Appellant views Claim 21 as written properly and clear.
The Office respectfully suggests that Appellant failed to prove that the cited limitation of Claim 21 is consistent with the approach to claims interpretation suggested by MPEP 2173. 

VII.B. 1. Appellant argues Claim 1 is patentable over a combination of Park (US 2012/0126300), Maes (US 2006/0211259) and Gealy (US 2012/0202358) used by the Final Rejection for rejecting Claim 1 under 35 U.S.C. 103.
B.1.1. Appellant argues (Appeal Brief, page 7): “Park discloses methods of forming crystalline doped metal oxide films and expressly discloses avoiding formation of amorphous films. Therefore, Park teaches away from the limitation of “wherein the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the 
In response to Appellant’s argument, the Office disagrees with the Appellant’ approach to the Park reference by viewing it as teaching away from Claim 1, including the entirety of the above-cited limitation: Claim 1 is directed to  a method of an atomic layer deposition (e.g., ALD) of a silicon - (or germanium) doped metal oxide by sequential use of three reactants (also called gases, sources, or precursors in the art) – one being a source for a needed metal element, another being a source for a dopant element, and a third – being a source for an oxygen. And Park explicitly teaches (see paragraphs 0072-0074 of Park, referenced by the Final Rejection on pages 3-4) an ALD method for creation silicon-(or germanium) doped metal oxide layer: Park uses the following steps of the ALD method cited by Claim 1:  “contacting the substrate with the first reactant, (the) contacting the substrate with the second reactant, and (the) contacting the substrate with the third reactant”, which makes Park a good reference for one of ordinary skill in the art searching information on an ALD method for creation a silicon-(germanium) doped metal oxide layer. 
The Office agrees with the Appellant that Park does not teach all limitations of Claim 1, including creation of a doped metal oxide comprised alternating amorphous and crystalline sublayers and agrees that Park does not teach different orders of contacting reactants for creation such alternating sublayers structure: Park’ created silicon-doped metal oxide was intended for a particular application requiring a layer comprised of only crystalline doped metal oxide. However, Claim 1 is directed to an ALD method, not to a structure/device, while Park teaches many valuable limitations of the ALD method cited by Claim 1 that can be used for creating any structure. The Office respectfully reminds that the Final Rejection did not reject Claim 1 under 35 U.S.C. § 102 – Claim 1 was rejected under 35 U.S.C. § 103, where the Park reference was used together with two additional prior art, which, in a combination, made Claim 1 obvious. These additional prior art include Gaely who (as shown further in subsection 1.3) highlights a demand in the industry for dielectrics (including metal oxides) comprised alternating sublayers of amorphous and crystalline structures (Gaely, Abstract), who teaches that these alternating and differently structured sublayers can be created by using different orders of contacting reactants in an ALD method, and who creates, based on his teaching, an amorphous metal oxide sublayer on a crystalline metal oxide sublayer (Gaely, Claims 15-22).

B.1.2a. Appellant argues (Appeal Brief, page 7): “Park does not disclose or suggest the use of any metal halides or silanes or germanes, let alone the silanes and germanes recited in claim 1”. 
In response to Appellant’s argument, the Office agrees with the above statement of the Appellant - Park does not explicitly teach any of reactants used in his ALD method creating a silicon-doped metal oxide. This deficiency in the Park’ reference would lead one of ordinary skill in the art for a search of needed reactants, identified by Park as: a metal-containing reactant with a needed metal, a silicon-containing reactant for a silicon-dopant, and an oxygen-containing reactant for a source for oxygen, where one important property of reactants should be their ability to chemically react with each other (as required by the ALD method in general). The Final Rejection also pointed out (page 4) to Buchanan (US 6,984,591), teaching that ALD and CVD (e.g., chemical vapor deposition) methods use the same reactants, since in both methods, chemical reactions between reactants are required (Buchanan, column 7 lines 30-38). The reference to Buchman was made with a purpose of explaining why one of ordinary skill in the art (who knows about chemical reactions in depositions using ALD or CVD) would search reactants for the Park’ method not only in prior art directed to an ALD, but also in prior art directed to a CVD. 
Concluding a response, the Office respectfully reminds that the Final Rejection, examining Claim 1 in view of the referenced prior art, showed that these prior art do teach a particular silane and a particular germane cited by Claim 1 (see Final Rejection, page 4 on SiH4 as SixH(2x+2) and pages 12-13 on germane (GeH4), digermane (Ge2H6), trigermane (Ge3H8), or tetragermane (Ge4H10) as GexH(2x+2).  

B.1.2b. Appellant argues (Appeal Brief, page 7): “Maes is cited for allegedly disclosing that a silicon source is a hydrogenated source. [Cite to OA] The silicon source referenced in paragraph [0047] of Maes are for CVD applications, such as the deposition of poly-SiGe, silicon nitride, metal silicides, and extrinsic or intrinsic silicon (polycrystalline, amorphous or epitaxial, depending upon deposition parameters). Maes does not disclose that such silicon precursors are suitable for the formation of metal oxides or metal silicates. Rather, Maes discloses the use of aminopropyltriethoxy silane (APTES), ozone (03), hafnium chloride (HfCl4) and water (H20) for the formation of a hafnium silicate. Thus, Maes does not include the limitations lacking in Park, discussed above”.
Prior to responding to Appellant’s argument, the Office respectively submits that the Appellant’ statement is contradictory - it refers to the Maes’ formation of hafnium silicate (which is a metal silicate) together with a statement that Maes did not create any metal silicate. 
In response to Appellent’s argument, the Office respectfully reminds that contrary to the Appellant’ assessment, Maes, in paragraph 0023, teaches atomic layer deposition of such metal oxide as hafnium oxide, the ALD was conducted using a metal halide (HfCl4) as a metal precursor (in combination with an oxygen-containing precursor) – as required by Claim 1. The Office further respectively reminds that in paragraph 0023 Maes also teaches atomic layer deposition of a hafnium silicate using a cyclic silane (e.g., a 3-aminopropyltriethoxy silane, APTES) as a source of silicon, using a metal halide as a source of metal, and using oxygen-containing components as a source of oxygen. Since hafnium silicate (having a chemical formula HfSixOy) comprises the same elements as silicon-doped hafnium oxide, one of ordinary skill in the art would understand that the silane and the metal halide, used by Maes for ALD of hafnium silicate, can be used for creation a silicon-doped hafnium oxide; note that APTES is a cyclic silane (as Claim 1 requires). 
With respect to the appealed application and with respect to one of ordinary skill in the art is searching reactants for the Park method, it is also important to mention that for deposition (by a CVD or ALD), Maes also uses other silicon – containing reactants that are silane-based (paragraphs 0023, 0047) including “SixH(2x+2)” silanes that are claimed by Claim 1, e.g., monosilane SiH4, disilane Si2H6, trisilane Si3H8).  These silanes are used by Maes, in combination with metal halides, for creation a metal silicide by a CVD method, which means that they chemically react with metal halides and, as explained earlier about interchangeable use of reactants for ALD and CVD, they can be used in atomic depositions of layers comprised metal and silicon elements. Maes further teaches (paragraph 0049) that his oxygen sources react with a metal halide and (Claims 1, 2, paragraph 0069) reacts with such oxide reactants as H2O2, O3, or H2O. 
Based on the Maes teaching, one of ordinary skill in the art would understand that the cited oxygen sources, metal halides, and silanes (including those cited by Claim 1) chemically reacts with each. Accordingly, one of ordinary skill in the art could deposit HfSiO (described in paragraph 0023 of Maes) using such source of silicon as SixH(2x+2) (instead of APTES used by Maes), since “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 
It would have been obvious for one of ordinary skill in the art that HfSiO can be created as a silicon-doped hafnium oxide - when amount of Si is significantly lower than amount of Hf.  And, based on the Maes teaching and a basic knowledge of an ALD method, including knowledge about chemical reactions needed for this method, one of ordinary skill in the art could create a silicon-doped hafnium oxide using SixH(2x+2), HfCl4, and an oxygen source as ALD reactants – which covers all limitations of Claim 1 related to reactants used in the ALD method.
In view of the above, the Office respectfully suggests that one of ordinary skill in the art would view a combination of Park and Maes (used by the Final Rejection) as appropriate for enabling an atomic layer deposition of silicon-doped metal oxide.

B.1.3. Appellant argues (Appeal Brief, pages 7-8): “Gealy is cited for purportedly disclosing “wherein the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the second reactant, and the contacting the substrate with the third reactant.” [cite to OA] Applicant disagrees. Gealy discloses that the order of steps can be varied, but does not disclose that the variation in order affect the structure of the metal oxide film. [Cite] Further, Gealy does not disclose or suggest use of silanes or germanes, but instead discloses the use of an amido hafnium precursor and tetraksdimethyl amido silicon as the silicon source. [Cite]”
In response to Appellant’s argument, the Office respectfully reminds that Gealy was not used as an art teaching silanes – the Final Rejection used Maes for this purpose. 
The Office, further, does not agree with the Appellant’ interpretation of Gealy as not teaching influence of an order of reactants sequence for creation of amorphous or crystalline layer of metal oxide: Gealy teaches (paragraphs 0020, 0021, 0032, 0033) that a structure of a doped metal oxide (such as crystalline or amorphous) depends on a sequence of reactants deposition. Gealy was used by the Final Rejection as an art disclosing that dielectrics comprised alternating amorphous and crystalline layers are in demand in the art, as the art teaching how such dielectrics could be created in an ALD method, and as the art creating a structure comprised a layer of an amorphous metal oxide on a layer of a crystalline metal oxide (Claims 15-22) based on the approach of using different sequences of reactants depositions. Based on Gealy, one of ordinary skill in the art would modify the Park/Maes method by using a varying sequence of application of three Park/Maes’ reagents for creation a silicon-doped metal oxide comprised alternating amorphous and crystalline layers, when it is desirable creating such material for a particular application (see Final Rejection, page 6). 

B.1.4 Appellant concludes arguments related to patentability of Claim 1 with a statement (Appeal Brief, page 8): “Applicant submits that no combination of Park, Maes, and Gealy teaches or suggest each and every limitation of claim 1 of this Application, namely: “A method for forming a doped metal oxide film on a substrate, comprising: contacting a substrate with a first reactant comprising a metal halide source; contacting the substrate with a second reactant comprising a hydrogenated source, wherein the hydrogenated source is selected from the group consisting of a silane, having a formula SixH(2x+2) or a cyclic silane, and a germane, having a formula GexH(2x+2) or a cyclic germane, wherein the hydrogenated source is a dopant precursor for the doped metal oxide film... wherein the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant [metal halide], the contacting the substrate with the second reactant [silane and/or germane], and the contacting the substrate with the third reactant.” Accordingly, claims 1-3, 5-7 and 9-13 are patentable over the combination of Park, Maes, and Gealy.
In response to Appellant’s argument, considering that the Final Rejection combined Park and Gealy for justification of using an ALD creation of alternating in structure silicon doped metal oxide layers with the help of different sequences of introduction of reactants into a reaction chamber and combined Park and Maes explaining a reason for using the same reactants as the current application teaches, the Office respectfully disagrees with the Appellant’ conclusion on non-obviousness of Claim 1, and views a combination of Park, Maes, and Gealy as sufficient for making Claim 1 obvious.

B.2. Appellant argues (Appeal Brief, page 8) that Claim 12 is patentable, since “the combination of Park, Maes, and Gealy does not teach or suggest “wherein the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the second reactant, and the contacting the substrate with the third reactant” and “heating the substrate to a temperature of less than about 350 °C. Rather, Park discloses a crystalline temperature of about 400 °C. [Cite] Nor would it be obvious to change Park’s temperature to 350 °C, because Park expressly teaches away from such a modification”.
In response to Appellant’s argument, the Office respectfully disagrees with the first part of the argument, since a combination of Park, Maes, and Gealy teaches the first limitation, as shown above in subsection B.1.
The Office agrees with the Appellant that Park teaches a deposition temperature of 400 oC for ALD of Ge-doped metal oxide (e.g., HfO, paragraphs 0055, 0058, 0060). Moreover, the Office points out to the Park’ finding (paragraph 0049) that ALD of an undoped metal oxide requires a significantly higher deposition temperature than 400 oC.  
However, as it is pointed out in subsection B.1, Park does not teach many details of his ALD method, including reactants used, and a choice of reactants, obviously, influences a deposition temperature (see at least paragraph 0022 of Maes on this influence). 
The appealed Claim 12 depends on Claim 1, and Claim 1 was modified to use reactants of Maes (instead of undisclosed reactants of Park). Accordingly, the Final Rejection found it reasonable to look for Maes teaching on deposition temperatures needed for his reactants.
Describing ALD of an undoped HfO using a metal halide (e.g., HfCl4) and water (as a source for oxygen, paragraphs 0048-0054), Maes teaches that an ALD was conducted at a temperature of about 300 oC (0052-0053), e.g., less than 350 oC, as required by Claim 12. 
Since dopants reduce a deposition temperature (per Park, as shown above), in view of a temperature needed for deposition of Maes reactants used for Claim 1, the Final Rejection, examining Claim 12, concluded that it would be obvious for one of ordinary skill in the art that an ALD deposition temperature of silicon-doped hafnium oxide with the reactants of Claim 1 (such as a hafnium chloride and a silane) - should be less than 350 oC, which makes Claim 12 obvious.
The Office respectfully supports this position of the Final Rejection.

B.3. Appellant argues (Appeal Brief, page 9): “Claim 21 is additionally patentable for the same reasons as set forth above for claim 12”.
In response to Appellant’s argument, the Office respectfully disagrees with the Appellant for the same reasons that are stated for Claim 12 and maintains the Final Rejection with respect to Claim 21.

B.4. Appellant argues (Appeal Brief, page 9): “Claim 4 Is Patentable Over Park, Maes, Gealy, and Shane. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Maes, Gealy and Shang. First, claim 4 is patentable at least because it depends from patentable independent claim 1. Claim 4 is additionally patentable because Shang is cited for disclosing “wherein the doped metal oxide film comprises between 2 atomic percent and 15 atomic percent dopant.” However, the reference does not cure the deficiencies of Park, Maes, and Gealy. Therefore, claim 4 is also patentable over the cited art. [Don’t follow this argument]”.
In response to Appellant’s first arguments, the Office respectfully disagrees with patentability of Claim 1, and responding to the second arguments, the Office agrees with the Appellant that the Final Rejection used Shang as an art teaching the claimed dopant’ percentage. Overall, the Office supports the Final Rejection position that Claim 4 lacks features needed for patentability.

B.5. Appellant argues (Appeal Brief, page 9): “Claims 1, 6 and 8 Are Patentable Over Park Kim, and Gealy. Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park Kim, and Gealy. Kim discloses methods of forming semiconductor-metal alloy layers. Kim does not disclose or suggest use of germanes or silanes for forming doped metal oxide. Rather, Kim merely discloses use of reactants to form germanium tin alloys. Therefore, Kim does not cure the deficiencies of Park and Gealy noted above. For at least these reasons, claims 1, 6, and 8 are patentable over the proposed combination of Park Kim, and Gealy”.
Prior to responding to Appellant’s argument, the Office explains that Claim 1 was rejected a second time using such combination of prior art as Park, Kim, and Gealy, because Claims 6 and 8 of the appealed application are related to specific germanes, and Claim 1 (on which Claims 6 and 8 depend), creates a germanium-doped metal oxide in an ALD method in view of Kim and using such germanium precursors as a germane with a formula GexH(2x+2) or a cyclic germane, which are not clearly taught by Maes, since Maes does not teach that germanes react with metal halides.
In response to Appellant’s argument, the Office respectfully reminds that Kim teaches ALD or CVD methods creating layers comprised a metal element using a metal halide as a metal source (Abstract and paragraphs 0009, 0022), as Claim 1 requires. Kim creates a germanium metal alloy using such germanium precursors as a germanium hydride (e.g., GexH(2x+2)), that could be germane (GeH4, paragraph 0021), digermane (Ge2H6, paragraphs 0009, 0021), etc. that are claimed by Claim 1. Since germanes, similar to silanes, react with oxygen-containing sources (because germanium and silicon are elements of the same column of Periodic Table and have similar properties), based on the Kim teaching, one of ordinary skill in the art would understand that a combination of such precursors as a germane, a metal halide, and an oxygen source is appropriate for creation of a germanium-doped metal oxide in an ALD method. The Final Rejection, accordingly, rejected Claim 1 over Park, Kim, and Gealy in the same manner and on the same ground in which the claim was rejected over Park, Maes, and Gealy.
The Office respectfully supports rejection of Claim 1 over Park, Kim, and Gealy made by the Final Rejection.
Claims 6 and 8 are directed to particular germanes that Kim teaches and that are described above. Accordingly, the Office respectfully supports the Final Rejection in its rejections of Claims 6 and 8 as being unpatentable over Park, Kim, and Gealy.

VIII. Conclusion. 
In conclusion, Appellant states: “In light of the foregoing arguments, Appellant respectfully requests the Patent Trial and Appeal Board to reverse the decision of the Examiner and to withdraw the 35 U.S.C. § 112 rejection of claim 21, and the 35 U.S.C. § 103 rejections of Claims 1-13 and 21”.
The Office respectfully disagrees with the Appellant arguments on patentability of claims rejected by the Final Rejection and respectfully believes that the rejections should be sustained.

Respectfully submitted,
/GALINA G YUSHINA/ Primary Examiner, Art Unit 2811                                                                                                                                                                                                       
Conferees:
/LYNNE A GURLEY/   Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                                     Lynne Gurley, SPE, AU 2811

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),